Civil action in trover to recover personal property in possession of defendants, both parties claiming title thereto, instituted and tried in the general county court of Bertie County, where verdict and judgment were rendered for plaintiff. On appeal to the Superior Court, on matters of law, eighteen exceptions were assigned as error. All exceptions and assignments of error were overruled, and the judgment of the general county court was affirmed. Whereupon the defendants appeal, assigning as error "the judgment of the Superior Court."
The situation presented by the record in this case is identical with that appearing in the case of Smith v. Texas Co., *Page 410 200 N.C. 39, 156 S.E. 160. There, the transcript contained no grouping of exceptions or assignments of error as required by Rule 19 (3) of the Rules of Practice in the Supreme Court. 200 N.C. 824. It was said that upon motion of appellee the appeal would be dismissed or the judgment affirmed. The same may be repeated here.
The judgment will be affirmed on authority of the Smith case. See converse of proposition in Jenkins v. Castelloe, ante, 406.
Affirmed.